DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a divisional of US application 15/541,793 filed 6 July 2017 (now US 10,668,088) which is the national stage entry of PCT/EP2016/050762 filed 15 January 2016 which claims domestic priority to provisional US application 62/103,769 filed 5 January 2015. Acknowledgement is made of the Applicant's claim of foreign priority to EP15166937.1 filed 8 May 2015 and EP15172721.1 filed 18 June 2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1 .55. Earliest support for ameliorating weight gain in a hyperphagic person by administering a composition comprising beta-carotene is found in 15/541,793 filed 6 July 2017, hence the effective filing date for the instant claims is 6 July 2017.

Terminal Disclaimer
The terminal disclaimer filed on 16 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 15/542,500 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant has canceled all claims but claim 10 and has added a proviso that the composition does not include lycopene. The closest prior art is Barella et al. (US 2006/0069151) which teaches a method of treating obesity with a composition comprising lycopene, vitamin E, vitamin C, and optional agents such as lutein. Barella requires the inclusion of lycopene and removal thereof would alter the purpose of Barella. As such, the skilled artisan would not remove lycopene. A search of the prior art did not provide any additional references that teach or suggest combining the claimed agents together in a composition for the treatment of weight gain specifically in a hyperphagic person. As such, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613